DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species III in the reply filed on 9/15/2022 is acknowledged.
Applicant withdrew claims 5-10 and 13.  However the status identifier of claim 2 was indicated as withdrawn.  An interview with Laura Moskowitz was held on 11/10/2022.  It was confirmed that this status identifier was a typographical error.  It was further acknowledged that claims 21-23 do not read on the elected species.  As a result of the interview claims 5-10, 13 and 21-23 have been withdrawn from consideration.  Claims 1-4, 11, 12 and 14-20 are to be examined.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/29/2022 was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A limit structure configured to retain … and prevent movement” in claim 4. The limit structure corresponding to 
guide rails 214a and 214b engaging with protruding blocks 141; or sliding grooves cooperating with flanges per [0101]. 
limit plates 412 cooperating with clamping grooves 341 per [0106] and 
a stop flange 2111 being engaged by a protruding block 1410 per [0127].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11, 12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is unclear in that it recites:
wherein the knob switch … is moveable in the opening along a path causing the pump body to also move along the path; and wherein the knob switch and the pump body are moveable along a transverse direction that is transverse to the path to selectively connect the air outlet to the air valve in the first position or to connect the air inlet to the air valve in the second position, depending on the positioning of the knob switch and pump body along the path.
It is unclear if the knob switch’s path is the same as “the path to selectively connect the air outlet”.  If “the path to selectively connect the air outlet” is a new path antecedent basis is not proper.  Another interpretation of “the path to selectively connect the air outlet” could be that “the path” refers back to the previously established path and “to selectively connect the air outlet” is functional language that results from the knob switch and pump body moving along a transverse direction.  If the second interpretation is correct, to prevent misinterpretation, Applicant may consider the following: “that is transverse to the path, in order to selectively connect …”.
Further, the claim establishes that the knob switch is moveable along a path causing the pump body to move along the path.  From this it clear that the knob switch and pump body move along the same path.  The next clause states that this path is “along a transverse direction”.  Then the claim tries to define what this transverse direction is by stating that it “is transverse to the path”.  So, the path is in a transverse direction that is transverse to the path.  This circular logic does not define the path or the what the transverse direction is.
As best understood by the Office, from Figs. 8, 15b and 19, the shell 200 has an opening to receive the pump.  The opening defines a plane. The pump is inserted in an insertion direction (arrow B, Fig. 8) perpendicularly through the opening.  The the knob switch and pump body move along a path (arrow A) that is parallel to the opening’s plane and transverse to the insertion direction. 
Claims 4, 11, 12 and 14-19 are rejected for their dependency from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai US 20050079077.
Regarding claim 1, Tsai discloses an inflatable product (110, Fig. 1), comprising: 
a side wall (505, Fig. 5) defining an inflation cell (501); 
a shell (20) located on the side wall and extending into the inflation cell (Fig. 5), the shell (20) defining an internal chamber (402) and an air valve (324 and 325), the air valve being in fluid communication with the internal chamber and the inflation cell (Figs. 5-6); and 
an air pump (10) comprising an air inlet (315) and an air outlet (314), 
the air pump being located at least partially within the internal chamber (Fig. 5), and 
the air pump being moveable within the internal chamber among: 
a first position (Fig. 6), in which the air inlet (315) is connected to the air valve (325); 
a second position (Fig. 5), in which the air outlet (314) is connected to the air valve (324); and 
a neutral position (Fig. 2, when 10 is being removed and/or fully removed from the shell), in which neither the air inlet nor the air outlet are connected to the air valve (Fig. 2).
Regarding claim 2, Tsai further discloses that the shell (20) comprises a cover (30) that defines an opening (321, Fig. 4), and the air pump includes a knob switch (311 with 1383, [0108]) that extends through the opening (Fig. 11).  Note that knob is defined as “a rounded lump or ball, especially at the end or on the surface of something” from Oxford’s online dictionary.  The knob of Tsai also functions as a switch since its movement transitions the operation of the system between two states: inflation and deflation of the article.
Regarding claim 20, Tsai further discloses that the air inlet (315) and the air outlet (314) are located on a same plane (Fig. 5, the plane being the page).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is allowable for the location and path that the knob switch must travel in as best understood by the Office which was laid out in the 112 rejection above.  Tsai’s knob switch moves in the insertion direction only, it does not move in a transverse direction.  Wu US 7198076 teaches a knob switch (828) that moves a plate for controlling the inflation/deflation of an inflatable product.  Such a knob switch might be attached to the air pump of Tsai but only if Tsai’s air pump orientation was rotated 90 degrees under a rational of Rearrangement of Parts.  However, it is the opinion of the Examiner, to make such a modification to Tsai in view of Wu and a Rearrangement of Parts rational is unlikely since Wu teaches attaching the knob switch to a plate rather than the body of the air pump and to rotate the air pump 90 degrees would only be made due to improper hindsight. 
Claims 4, 11, 12 and 14-19 would be allowable for their dependence from claim 3.  Withdrawn claims 5-10 and 13, would be eligible for rejoinder and made allowable for their dependency from claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662. The examiner can normally be reached M-F, 12:00pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745